Citation Nr: 1637860	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  09-04 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The jurisdiction of the case is currently with the Phoenix, Arizona RO.

A hearing was held before the Board in November 2010 and March 2014.  Transcripts of the hearings are of record.  In an August 2016 letter from the Board, the Veteran was advised that the Veterans Law Judge who conducted the March 2014 hearing is no longer employed by the Board.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Therefore, a new hearing was offered.  38 C.F.R. § 20.717 (2015).  No response was received.  As such, the Board assumes the Veteran does not want another hearing and will proceed accordingly.

In a February 2011 remand, the Board found the issue of entitlement to TDIU was raised in the Veteran's November 2010 Board hearing testimony and remanded for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded this issue again in January 2015 for additional development.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify was met in this case via an August 2015 correspondence from VA.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was sent a notice letter and VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability, in August 2015.  No response was received from the Veteran.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2015). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2015).

The Veteran is presently service-connected for post-operative herniated nucleus pulposus of the lumbar spine with a 20 percent disability rating and radiculopathy of the right lower extremity with a 20 percent disability rating.   The Veteran's combined disability rating was 30 percent as of July 2007 and 40 percent as of March 2011.  Therefore, the Veteran does not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a).

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, at the outset, the Board notes the Veteran was sent notice of the evidence necessary to substantiate a claim for TDIU along with the VA Form 21-8940 in August 2015.  However, no response was received from the Veteran.  The record does include medical opinions from VA examiners regarding the impact of the Veteran's service-connected disabilities on his ability to work, a statement from a former co-worker, and the Veteran's hearing testimony and statements.  

The September 2007 VA examination evaluating the Veteran's service-connected lumbar spine disability reported the Veteran's current full-time employment as a mechanic.  The Veteran indicated he had lost 2 weeks of work in the past year as a result of his back pain.  No significant effects of his back pain were noted on his employment.  However, the Veteran reported his work as a mechanic required frequent standing, kneeling, bending over and lifting heavy objects which caused flare-ups of his back pain.  He further reported his back pain severely limited his functioning at work.

A July 28, 2008 statement from D.H., the Veteran's former co-worker, described the Veteran's difficulties performing work at Home Depot from approximately May 2005 through October 2006.  D.H. witnessed a decrease in the Veteran's ability to stand for periods of time and a change in the way he walked.  For instance, he would use a shopping cart to keep weight off of his leg or sit in the bathroom for a while to ease the pain.  The job also required employees to climb ladders and there were times the Veteran was unable to perform that task.  

At the November 2010 Board hearing, the Veteran testified that his back pain limited his ability to do the last couple of jobs he held because of the pain sitting and standing.  In particular, he testified he had to leave his last job because it involved climbing ladders and working in tight spaces with bending.  He had tried different employments following that job and has been unsuccessful.  By trade, he testified he is an industrial mechanic using heavy equipment and repairing pumps, motors and scaffolding.

The March 2011 VA examination indicated the Veteran was unemployed but not retired.  He reported being unemployed for less than a year because his back could not tolerate the physical nature of his jobs.

An August 2012 notation in the Veteran's Rehabilitation Evaluation indicated the Veteran was working full time but having difficulty with moving from a sit to stand position  and getting out of his truck due to the pain in his back.

At the March 2014 Board hearing, the Veteran testified that he has been a mechanic his entire life but had to change his occupation due to his back pain.  He further testified he was presently employed full time as a wastewater monitor.  Over the past year, he had to miss about 4 or 5 days of work as a result of his back pain.  

The June 2014 VA examination evaluating the Veteran's service-connected lumbar spine disability found his spine disability impacted his ability to work.  In particular, the examiner noted the Veteran was limited in walking distances and no repetitive bending or stooping. 

The Veteran also submitted a statement in November 2014 which explained the difficulty he experienced while trying to work.  He indicated he had to leave a high paying job as a result of the pain in his leg.  He found a less demanding position but it required driving and sitting for long periods of time.  The Veteran reported the sitting in his new job was just as detrimental as the walking in the job he had to leave.

Initially, the Board acknowledges the Veteran's limitations as a result of his disabilities, including sitting and standing as well as climbing, however, there is limited evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  In fact, the most recent evidence of record suggests the Veteran is presently employed.  While there was a period of unemployment reported to the March 2011 VA examiner, the Veteran indicated he was unemployed for less than a year.  Thereafter, an August 2012 Rehabilitation Evaluation indicated the Veteran was again working.  Moreover, the Veteran's March 2014 hearing testimony indicated he was no longer able to perform the work as a mechanic due to his service-connected back disability, but he was able to find alternative employment as a wastewater monitor.

There is no additional evidence included in the record to indicate difficulty obtaining or maintaining employment.  Moreover, the Veteran does not contend that his present employment is marginal in nature, and he was provided the opportunity recently to address this.  After weighing all evidence of record, the Board concludes that the preponderance of the evidence of record is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Thus, referral to the Director of Compensation Service is not warranted.

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating due to individual unemployability is denied.


____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


